Citation Nr: 0932405	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, 
manifested as blisters, to include as secondary to 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Veteran's appeal is now under the 
jurisdiction of the RO in Portland, Oregon.  The Veteran 
attended a hearing before the undersigned in March 2009.

The Veteran originally claimed service connection for foot 
blisters secondary to PTSD.  The RO treated this as a claim 
for service connection for bilateral tinea pedis with 
onychomycosis.  At his March 2009 hearing, for the first 
time, the Veteran contended that he was actually claiming 
service connection not for tinea pedis, but for blisters on 
his feet and head which developed under stress.  The Board 
finds his claim is best characterized broadly as one for 
service connection for a skin disorder manifested by 
blisters, and has listed the issue on the title page to 
reflect the broadness of the claim.

Since the last supplemental statement of the case in February 
2008, additional VA records, an article on psychodermatology 
and an article on PTSD and herpes were received.  The Veteran 
has waived RO consideration of this evidence.  Appellate 
review can proceed.


FINDINGS OF FACT

1.  A skin disorder manifested by blisters was not shown in 
service or within a year after active service and is not 
shown to be related to service or an event of service origin.

2.  The competent medical evidence shows that a skin disorder 
manifested by blisters is not proximately due to a service-
connected disability.

CONCLUSION OF LAW

A skin disorder manifested by blisters was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.303, 
3.306, 3.309, 3.310, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by a letter issued to the Veteran in 
November 2004.  The letter advised the Veteran of the 
criteria for service connection and what evidence VA would 
attempt to obtain.  The Veteran was also notified of the 
types of evidence that might be relevant to support the 
claims.  The duty to notify as to the claim for service 
connection is met.  The Veteran was also advised as to 
disability evaluations and effective dates in November 2008.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records.  The Veteran 
was afforded a VA medical examination in June 2005 which 
addressed the question of whether the blisters on his feet 
were secondary to PTSD.  He has not been afforded an 
examination which addressed direct service connection or the 
fact that he now claims he has blisters on his head as well, 
but the Board finds that no such examination is necessary, as 
the Veteran claims the blisters on his feet and hairline 
erupt simultaneously, so the June 2005 VA examination can be 
seen as encompassing that disorder as well, and since there 
is no medical evidence of an inservice incurrence of 
blisters, tinea pedis, or any other skin disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be 
granted for any disability which is proximately due to a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order for a 
claim to be granted, there must be competent evidence of 
current disability; of incurrence or aggravation of a disease 
or injury in service; and of a nexus between the in-service 
injury or disease and the current disability.  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom., Epps v. West, 18 S. Ct. 2348 (1998), Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.

Service treatment records contain no complaints of problems 
with the Veteran's feet or skin other then the removal of 
some warts.  They contain no references to blisters or a 
rash.  The Veteran was seen for problems with his back, the 
flu, and an injury to his head.

VA treatment records contain limited references to the 
Veteran's feet or skin.  The Veteran was seen in January 2005 
for a blotchy rash characterized by the provider as a skin 
eruption.  He was seen with blisters on his feet in April 
2005.  In April 2007, a slight rash in the groin area was 
noted.  Private treatment records contain no reference to 
foot or skin problems.  The Veteran was seen by VA and 
private providers on numerous occasions for PTSD, diabetes, 
stomach issues, and low back pain.

The Veteran attended a VA examination in June 2005.  The 
claims folder and medical records were reviewed.  The Veteran 
reported a diagnosis of athlete's foot in the military.  This 
is not reflected in the service treatment records.  He used 
iodine and did not seek medical treatment for his feet until 
a month prior to the VA examination.  He was given a 
prescription cream which he only used when blisters formed.  
The Veteran could identify no aggravating factors.  He denied 
any systemic symptoms other than itching.  There was no 
scarring, no impairment of functioning, and no excess 
sweating.  The examiner noted dried blisters on both feet but 
no active blisters.  Mild onychomycosis was noted.  The 
Veteran was diagnosed with tinea pedis, bilateral feet, and 
mild onychomycosis, which the examiner found was less likely 
than not related to PTSD.

The Veteran attended a hearing before the undersigned in 
March 2009.  He reported blisters along the hairline on his 
head and on his feet.  He stated that he had never had a 
doctor look at them when the blisters were active because he 
would have to go to the emergency room and that would be a 
waste of his and VA's time.  He also reported having the 
blisters on his feet in Vietnam.

The Veteran is certainly competent to testify as to his 
symptoms, such as blisters which were not severe enough to 
seek medical treatment.  See Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  The Board finds this testimony to be 
credible evidence of blisters.  However, his testimony alone, 
without the support of a medical opinion as to diagnosis and 
causation, is not sufficient evidence to grant his claim.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994), Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no 
evidence that the Veteran is qualified to make a medical 
determination that he had athlete's foot in service or that 
his blisters are linked to PTSD, and the claims file contains 
no competent medical evidence linking his blisters to 
service-connected PTSD.

In fact, the only medical evidence regarding the link between 
the blisters and PTSD is the June 2005 opinion, which is 
unfavorable to the Veteran's claim as it opines that there is 
no link between the blisters and service.  As discussed 
above, the Veteran reports that blisters on his feet and head 
erupt simultaneously, meaning that the June 2005 opinion 
essentially addresses the blister disorder as a whole.  Based 
on this evidence, the Board finds that a skin disorder 
manifested by blisters is not proximately related to a 
service-connected disability.

The Board has also considered whether there is any other 
basis on which service connection can be granted.  There is 
no medical evidence of record that suggests a medical nexus 
between the Veteran's current skin disorder manifested by 
blisters and the reported foot blisters he experienced in 
service.  The VA and private medical records associated with 
the claims folder only show treatment and the current level 
of disability.  The service treatment records contain no 
evidence of complaints of or treatment for any symptoms 
associated with a skin disorder manifested by blisters.  
Although the Veteran is competent to report that he 
experienced blisters on his feet in service, the fact remains 
that he did not seek treatment or complain about blisters, 
athlete's foot, or any sort of skin or foot disorder until 
after he filed his claim in September 2004.  This is over 
thirty  years after the Veteran was discharged from service.  
The Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
Veteran had a disease in service which resulted in chronic 
disorder or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
The lack of any objective evidence of continuing complaints, 
symptoms, or findings for many years between the period of 
active duty and the first complaints or symptoms of a skin 
disorder manifested by blisters is itself evidence which 
tends to show that skin disorder manifested by blisters did 
not have its onset in service or for many years thereafter.

The Board has considered the Veteran's statements regarding 
his skin disorder and the pain and difficulty it causes.  The 
preponderance of the evidence is against the Veteran's appeal 
for service connection.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the appeal cannot be granted.


ORDER

Service connection for a skin disorder manifested by blisters 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


